 Case 19-50678-grs        Doc 58-1 Filed 08/26/19 Entered 08/26/19 15:49:02               Desc
                              Corrected Opinion Page 1 of 9


                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF KENTUCKY
                                LEXINGTON DIVISION

 IN RE

 CARLA MATTHEWS BALDWIN                                                    CASE NO. 19-50678

 DEBTOR



   MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING
         IN PART THE DEBTOR’S REQUEST TO RELEASE FUNDS


       The Debtor filed one motion three times seeking the following relief: a Motion for Order

Directing the Creditor PBK Bank to Release Funds of Debtor and to Show Cause Why it Should

Not Be Held in Violation of the Court’s Automatic Stay Order [ECF No. 18]; a Motion to Deny

Claim No. 3-1, Filed in Error as a Secured Claim by PBK Bank [ECF No. 21]; and a Motion for

Award of Damages, Attorney Fees and Costs [ECF No. 20].

       The request to release funds seeks the following: “[T]he Debtor moves the Court to direct

the release of all funds held by PBK Bank to her, to direct that any funds disbursed in the McGirr

litigation by the Court’s escrow agent or by Debtor’s Counsel in that matter be disbursed to her,

only … .”    [ECF No. 18 at 7.] The funds held by PBK Bank are two checks issued by the

Debtor’s bank pursuant to a non-wage garnishment served more than 90 days before the petition

date. The McGirr litigation funds are settlement proceeds held by counsel for the Debtor that

are subject to a non-wage garnishment sent on the same day as the bank garnishment.

       The garnished funds and settlement proceeds were property of the Debtor’s estate on the

petition date, so PBK Bank violated the automatic stay when it refused to deliver, or allow

delivery, to the Debtor’s estate. That is where this opinion stops. Any other issues are not

adequately set up for decision.
    Case 19-50678-grs          Doc 58-1 Filed 08/26/19 Entered 08/26/19 15:49:02                            Desc
                                   Corrected Opinion Page 2 of 9


I.     BACKGROUND.
         The facts are not in dispute and stipulations are filed. [ECF No. 48 1.]                 PBK Bank

filed a foreclosure action against the Debtor in the Madison County, Kentucky, Circuit Court in

2015. [ECF No. 18 at 2, 38.] The foreclosure sale resulted in a deficiency judgment of

approximately $150,000.00. [Proof of Claim No. 3-1.]

         On October 3, 2018, a settlement was approved in a federal lawsuit involving multiple

plaintiffs, including the Debtor, styled McGirr v. Rehme, Civil Action No. 1:16-cv-464 (S.D.

Ohio). [ECF No. 18 at 43.] PBK Bank believed the Debtor received a share of the settlement

proceeds from her attorney, Angela Ford, on October 19, 2018, and that the Debtor deposited the

funds in an account at Whitaker Bank. [ECF No. 51 at 2.]

         On December 5, 2018, PBK Bank served an order of non-wage garnishment on Whitaker

Bank to obtain any funds in the deposit account for application against the deficiency judgment.

[ECF No. 48 ¶ 4.] The stipulations indicate the garnishment order was properly served and the

Debtor timely filed an objection with the Madison Circuit Court. [Id. ¶¶ 4, 6.] The Madison

County Circuit Court had not ruled when the matter was stayed by the bankruptcy filing. [Id. ¶

13.]

         Also on December 5, PBK Bank served an order of non-wage garnishment on Ford

seeking any settlement proceeds due to the Debtor in her possession. [Id. ¶ 5.] The stipulations

again confirm the garnishment order was properly served, the Debtor timely filed an objection

with the Madison Circuit Court, and the court did not rule on the objection. [Id. ¶¶ 5, 7, 13.]

         Whitaker Bank complied with the garnishment order by delivering two checks totaling

approximately $26,000.00 to counsel for PBK Bank on December 24, 2018. [Id. ¶ 11; ECF No.


1
  The parties filed three identical copies of the stipulations. [ECF Nos. 42, 46, 48.] This Order only references the
last paper filed.

                                                          2
 Case 19-50678-grs        Doc 58-1 Filed 08/26/19 Entered 08/26/19 15:49:02                Desc
                              Corrected Opinion Page 3 of 9


43 at 19.] Counsel for PBK Bank still holds the checks. [ECF No. 48 ¶ 11.] Ford did not

formally answer the garnishment order. But the parties explained at a hearing on June 6, 2019,

that Ford is holding settlement proceeds until the Debtor’s objection to the garnishment is

determined.

       The Debtor made a demand on PBK Bank for the garnished funds, which was refused.

The Debtor now seeks the funds and damages based on a violation of the automatic stay. [ECF

No. 20 at 7.] The Debtor’s objection to Proof of Claim No. 3-1 filed by PBK Bank was

overruled for procedural reasons. [ECF No. 29.]

       After the June 6 hearing, PBK Bank and the Debtor filed additional papers to support

their positions [ECF Nos. 33, 43, and 51] and the matter was submitted for a decision.

II.   ANALYSIS.

       A.     Jurisdiction and Venue are Proper.

       Jurisdiction is proper pursuant to 28 U.S.C. § 1334(b) and venue is proper pursuant to 28

U.S.C. § 1409(a). This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (E).

       B.     PBK Bank Violated the Automatic Stay.

              1. The Automatic Stay Prohibits Retention or Control of Property of the
                 Estate.

       The Debtor alleges retention of the garnished funds, or collection of any settlement

proceeds from Ford, is a violation of the automatic stay. 11 U.S.C. § 362(a). The stay is

referred to as “automatic” because it arises by operation of law when the petition is filed. Id.

The stay prevents:

       (1) the commencement or continuation, … of a judicial, administrative, or other action or
           proceeding against the debtor that was or could have been commenced before the
           commencement of the case under this title … ;
       (2) the enforcement, against the debtor or against property of the estate, of a judgment
           obtained before the commencement of the case under this title;

                                                 3
 Case 19-50678-grs        Doc 58-1 Filed 08/26/19 Entered 08/26/19 15:49:02                 Desc
                              Corrected Opinion Page 4 of 9


       (3) any act to obtain possession of property of the estate or of property from the estate or
           to exercise control over property of the estate;
       …
       (6) any act to collect, assess, or recover a claim against the debtor that arose before the
           commencement of the case under this title;

11 U.S.C. § 362(a)(1)-(3), (6).

       PBK Bank violated the stay because it retained and controlled property of the estate.

Also, its actions involved an attempt to continue and collect on the prepetition litigation and

judgment.

             2. The Garnished Funds Held by PBK Bank’s Counsel Are Property of the
                Estate Subject to the Automatic Stay.

       Section 1306(a) provides that “property of the estate” includes all property specified in

§ 541. 11 U.S.C. § 1306(a). Under § 541, the Debtor’s estate is comprised of “all legal or

equitable interests of the debtor in property as of the commencement of the case.” 11 U.S.C.

§ 541(a)(1); see also Borock v. Mathis (In re Clipper Int’l Corp.), 154 F.3d 565, 567 (6th Cir.

1998) (the Code broadly defines property of the estate).

       Whether property is included in the estate is a federal question, but state law generally

determines a debtor’s interest in the property. Butner v. United States, 440 U.S. 48, 55 (1979).

A judgment creditor in Kentucky may serve an order of garnishment on any party that might

hold property of the judgment debtor. KY. REV. STAT. § 425.501(1). The judgment debtor has

the right to object to garnishment by claiming an exemption. KY. REV. STAT. § 425.501(4).

Exempt funds are paid to the judgment debtor and non-exempt funds go to the judgment creditor

for application to the judgment. KY. REV. STAT. § 425.501(5).

       Thus, service of the order of garnishment in Kentucky only initiates the procedure by

which a creditor can apply non-exempt property to pay a judgment. In re Harville, 63 B.R. 371,

372 (Bankr. W.D. Ky 1986). The procedure is not complete until the state court rules on the


                                                 4
 Case 19-50678-grs         Doc 58-1 Filed 08/26/19 Entered 08/26/19 15:49:02                  Desc
                               Corrected Opinion Page 5 of 9


claimed exemptions. The Madison Circuit Court has not ruled, so the Debtor still has an interest

in the garnished funds that became property of the estate on the petition date.

       This decision is consistent with established law. “In many instances, a debtor retains an

interest in property for bankruptcy purposes notwithstanding levy or seizure by a creditor prior to

the filing. This is the lesson of United States v. Whiting Pools, Inc., 462 U.S. 198, 103 S.Ct.

2309, 76 L.Ed.2d 515 (1983).” In re Richardson, 52 B.R. 237, 238 (Bankr. M.D. Tenn. 1985)

(applying Kentucky law).

       Richardson involved a Kentucky non-wage garnishment that was incomplete because the

court clerk had not delivered the garnished funds to the creditor before the judgment debtor filed

a bankruptcy petition. Id. at 240. Failure to pay the funds to the creditor or its attorney was

sufficient to find an interest in property that the debtor could exempt. Id.; cf. In re Williams,

460 B.R. 915, 918-19 (Bankr. N.D. Ga. 2011) (applying Georgia law and holding that a debtor

retained an interest in her garnished wages because the time had not passed for her to object).

       The court in Richardson indicated it would have found the debtor’s interest terminated if

the garnished funds were paid to creditor’s attorney, Richardson, 52 B.R. at 240, but that result

will not apply in every case. The form order of garnishment directs payment to the creditor’s

attorney, probably to prevent immediate application in the event of an objection. [See ECF No.

33 at 6.] Even before the bankruptcy case was filed, the bank’s legal counsel would not cash the

checks from the garnishee pending a ruling by the state court. Counsel still holds the checks, so

it is clear the procedure for applying the garnished funds to the judgment is not complete.

         A Kentucky judgment debtor retains an interest in the garnished funds until all acts

necessary to gain sole control of the property are complete. The facts confirm this had not

occurred by the petition date, so the Debtor had an interest in the garnished funds. Therefore,



                                                  5
 Case 19-50678-grs         Doc 58-1 Filed 08/26/19 Entered 08/26/19 15:49:02                  Desc
                               Corrected Opinion Page 6 of 9


PBK Bank’s retention of control over the garnished funds is a violation of the automatic stay.

11 U.S.C. § 362(a)(3).

               3.    PBK Bank Had An Obligation to Turn Over the Garnished Funds to
                     the Debtor’s Estate.

       A creditor is required to return any property of the estate that it possesses when the

petition is filed. Sections 541, 542, and 362 together “shelter the debtor’s estate from action by

creditors, enabling the debtor to get the relief and fresh start that are among the goals of the

bankruptcy regime.” In re Weber, 719 F.3d 72, 76 (2d Cir. 2013). This analysis is applied by a

majority of courts to require immediate return of repossessed automobiles when the debtor

retains some state law right in the vehicle (e.g., a right of redemption). Id. at 81; In re Fulton,

926 F.3d 916, 924 (7th Cir. 2019); TranSouth Fin. Corp. v. Sharon (In re Sharon), 234 B.R. 676,

686 (B.A.P. 6th Cir. 1999). But see In re Cowen, 849 F.3d 943, 949-950 (10th Cir. 2017)

(passive retention does not violate the automatic stay).

       In Fulton, the Seventh Circuit reaffirmed its decision in Thompson v. Gen. Motors

Acceptance Corp., LLC, 566 F.3d 699, 703 (7th Cir. 2009). The Seventh Circuit recognized that

the creditor may protect any interest in the property by seeking adequate protection pursuant to

§ 363(e). Id. at 924; see also Whiting Pools, 462 U.S. at 204 (a secured creditor must look to

§ 363(e) for protection, “rather than to the nonbankruptcy remedy of possession.”). This

conclusion is also consistent with the decision by the Sixth Circuit B.A.P. in Sharon: “[T]he

Bankruptcy Code does not elevate [the creditor’s] adequate protection right above the Chapter 13

debtor’s right to possession and use of a car.” 234 B.R. at 684.

       The analysis for garnishments follows the same path. The judgment debtor retains an

interest in the garnished property until the state court rules on any claim of exemptions. Until

the decision is rendered, the judgment debtor retains an interest in the property. The interest in

                                                  6
 Case 19-50678-grs         Doc 58-1 Filed 08/26/19 Entered 08/26/19 15:49:02                Desc
                               Corrected Opinion Page 7 of 9


property is then transferred to the debtor’s estate when the bankruptcy petition is filed. The

United States Bankruptcy Court for the Eastern District of Michigan just reached the same

conclusion under Michigan law. In re Newberry, Case No. 19-30726-jda, slip op. at 6 (Bankr.

E.D. Mich. Aug. 9, 2019).

        Passive retention is no defense. The burden of requesting adequate protection is on the

creditor. 11 U.S.C. § 363(e). Therefore, forcing the creditor to offer adequate protection in

exchange for return of estate property improperly shifts the burden of proof from the creditor to

the debtor. Sharon, 234 B.R. at 234; see also Fulton, 926 F.3d at 924 (the burden is

meaningless if the creditor retains possession of property of the estate).

              4. PBK Bank’s Continuing Claim to the Settlement Proceeds Based on the
                 Order of Garnishment Is a Violation of the Automatic Stay.

        PBK Bank continues to assert the validity of its lien against any settlement proceeds held

by Ford. Like the funds garnished from the Debtor’s bank account, the settlement proceeds

remain property of the estate. These funds were not even transferred to counsel for PBK Bank,

strengthening the Debtor’s claim to an interest therein.

        Ford cannot release the funds to the chapter 13 estate with the looming threat of

garnishment. This “prohibit[s] a debtor’s beneficial use of an asset” and evidences an act of

control for the purposes of § 362(a)(3). Fulton, 926 F.3d at 923. The automatic stay also

imposes a duty on creditors to stop collection proceedings. 11 U.S.C. § 362(a)(1) (continuation

of a prepetition proceeding), (2) (enforcement of a prepetition judgment); see also 11 U.S.C.

§ 362(a) (6) (an attempt to collect on a prepetition claim); Wohleber v. Skurko (In re Wohleber),

596 B.R. 554, 572 (B.A.P. 6th Cir. 2019) (it is incumbent on the creditor to take affirmative steps

to stop or reverse state court actions in violation of the stay).




                                                   7
 Case 19-50678-grs         Doc 58-1 Filed 08/26/19 Entered 08/26/19 15:49:02               Desc
                               Corrected Opinion Page 8 of 9


        Therefore, PBK Bank again violated the automatic stay related to its actions affecting the

settlement proceeds.

        C. The Debtor Has Not Provided Evidence of Damages or Established an
           Immediate Right to the Garnished Funds and Settlement Proceeds.

        The Debtor asks for damages based on the violation of the automatic stay. 11 U.S.C.

§ 362(k). The Debtor has not yet presented evidence to decide damages, so a decision is tabled

until all issues are resolved.

        The Debtor also seeks to recover the garnished property for her own benefit. [ECF No.

1, Sch. C (exemptions).] But the basis for this result is not fully developed. The Debtor must

establish her right to the funds through motion or other action in this case.

        PBK Bank suggested the validity, priority, or extent of the lien is a matter for

consideration. [ECF No. 51 at 2.] But that issue is also not clearly set up for decision. The

objection to Proof of Claim No. 3-1 was overruled and the parties must decide if the matter

should occur through motion practice or a separate proceeding. See FED. R. BANKR. P. 7001(2).

        Therefore, the Debtor will have an opportunity to supplement her request, and PBK Bank

will have an opportunity to respond. The parties will appear at a status conference to discuss

open issues and a timeline for subsequent briefing and other action required.

III.    CONCLUSION.

        The garnished funds and settlement proceeds are property of the estate. PBK Bank’s

continued possession of the garnished funds and failure to allow Ford to deliver funds to the

Debtor’s estate violate the automatic stay. A decision on damages and the Debtor’s right to the

garnished funds and settlement proceeds will require additional work from the parties.

        Therefore, it is ORDERED that the Debtor’s motion at ECF No. 18 is GRANTED IN

PART.


                                                  8
        Case 19-50678-grs           Doc 58-1 Filed 08/26/19 Entered 08/26/19 15:49:02                              Desc
                                        Corrected Opinion Page 9 of 9


                       It is further ORDERED:

                       1.      Counsel for PBK Bank shall continue to hold the garnished funds pending further

                orders. Counsel for PBK Bank may negotiate the checks and hold the funds in his attorney

                escrow account if the checks are at risk of becoming out of date.

                       2.       Counsel for PBK Bank shall notify Angela Ford that she is to deliver any

                settlement proceeds due to the Debtor that she held on December 5, 2018, directly to counsel for

                PBK Bank to hold with the garnished funds pending further orders.

                       3.      The parties shall appear at a status conference and be prepared to discuss and

                determine the remaining issues and form of presentation on Thursday, September 5, 2019, at

                9:00 a.m. at the U.S. Bankruptcy Court, Community Trust Building, Second Floor

                Courtroom, 100 East Vine Street, Lexington, Kentucky.

                       4.      The Debtor’s request for damages pursuant to § 362(k) [ECF No. 20] is reserved

                for action after all other matters are complete.




                                                                   9



___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                       Signed By:
                                                                       Gregory R. Schaaf
                                                                       Bankruptcy Judge
                                                                       Dated: Monday, August 26, 2019
                                                                       (grs)
